UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-35074 (Summit Hotel Properties, Inc.) Commission File Number:001-54273 (Summit Hotel OP, LP) SUMMIT HOTEL PROPERTIES, INC. SUMMIT HOTEL OP, LP (Exact name of registrant as specified in its charter) Maryland (Summit Hotel Properties, Inc.) 27-2962512 (Summit Hotel Properties, Inc.) Delaware (Summit Hotel OP, LP) 27-2966616 (Summit Hotel OP, LP) (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 2701 South Minnesota Avenue, Suite 6 Sioux Falls, SD 57105 (Address of principal executive offices, including zip code) (605) 361-9566 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Summit Hotel Properties, Inc.[x] Yes [ ]No Summit Hotel OP, LP[x] Yes [ ]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405) of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Summit Hotel Properties, Inc.[ ] Yes [x]No Summit Hotel OP, LP[ ] Yes [x]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act. Summit Hotel Properties, Inc. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer [x] Smaller reporting company[ ] Summit Hotel OP, LP Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer [x] Smaller reporting company[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Summit Hotel Properties, Inc.[ ] Yes[x]No
